Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Drawings
The drawings filed Nov 18, 2020 are accepted by the Examiner.


Allowable Subject Matter
Claims 1-2, 4-15, 17-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claim 1, the indication of allowability is based upon the numerous features as recited in the claim language being put together into a single comprehensive system as having all of these steps work together.  As can be seen in the parent application, or as mentioned in the comments about the prior art below, some of the features recited in claim 1 considered by themselves would not be allowable.  Thus, the allowability of claim 1 is based upon having all the detailed steps being put together a single comprehensive system, e.g. going from moving the mobile device though paths around the user’s head to take photographs and identifying the specific list of landmarks mentioned in the claim language, generating a user framework based 

As per independent claim 12, this claim is also allowed for the same reasons as independent claim 1 because it contains substantially similar features.


Related Prior Art
Chen et al. (Pub No. US 2019/0035149 A1): Please see Chen in figure 3 and 4 on the left side of each figure where it shows that a mobile device with a camera is used to capture photos of the user’s face.  Chen shows identified landmarks of the head of the user in figure 6.  Also please see Chen in [0138] “FIG. 6 shows examples of landmark layouts adopted by the face landmark detectors described in Section 2.1.1”.  Figure 6 of Chen shows that the landmarks comprise the ears, nose, eyes, eyebrows, and chin.  Chen teaches of adjusting, based on the user framework, a set of hairstyles from a hairstyle database.  For example, please see Chen towards the right side of figures 3 or 4 in Chen where the “Visualization Engine” takes as input the “Customized Hairstyle Model”.  Also please see Chen where it mentions adjusting the hairstyle in paragraph [0442]-[0443] “Model the geometry deformation: To model how a hairstyle will deform on the head and the body of each user, we provide a hybrid approach of mesh skinning and physics simulation …  For the computational efficiency, the mesh skinning approach is appropriate for modelling the deformation of short hairstyles where hair mesh vertices are close to the vertices of the target head model H”.
Chen teaches of displaying an image of the user's head augmented with the selected hairstyles in figures 3 and 4.
It is noted however that Chen does not teach several elements of independent claim 1.  For example, while Chen obtains a set of images, these images are not obtained by moving the mobile computing device through one or more two- and three-dimensional paths about the head.  Further, Chen does not teach of capturing all the landmarks recited in claim 1, e.g. there is no mention of identifying the cheeks, neckline, and hairline of the user.  Further, Chen is silent about the claimed synchronizing the user profile with publicly and privately available databases and Chen is silent about allowing a hair stylist to access the user profile and synchronizing hair products and tools, from hair appointments by the user.

Yu (Pub No. US 2017/0213385 A1): Yu in figure 1 shows that the computing system has a camera 20 which works with the multi-view image capture system 110 which is located inside the computing system 1.  Also please see Yu in figure 2 where it shows that the computing system 1 (a mobile device) obtains a set of images of a head of a user by moving through paths about the user’s head.  Yu also identifies some landmarks of the user’s head, e.g. please see Yu at the beginning of [0046] where it states “The facial surface generator 121 extracts feature points from the facial region of each of two or more still images obtained by the multi-view image capturer 110”.  In Yu in [0044] and [0046] a user framework is generated as a 3D face surface model representing the user in the photographs or image.


Adeyoola (Pub No. US 2014/0176565 A1):  Adeyoola teaches of obtaining a set of images of the user in [0298] and [0300] where the user provides more than 1 photograph in order to generate a user framework (user model).  Adeyoola in paragraph [0300] teaches of identifying landmarks of the head of the user.  It is noted however that Adeyoola does not identify the specific set of landmarks as recited in claim 1 in the present invention.  Adeyoola in [0283] and [0285] teaches of generating the user framework from the images.  Adeyoola teaches of displaying, on a display device, an image of the user's head augmented with at least one set of hairstyles in figure 16 and in paragraph [0341].  It is noted that while Adeyoola teaches of these features, Adeyoola is silent about the claimed scaling a set of hairstyles based on the user framework as is recited in claim 1 in the present invention.  Adeyoola also does not teach the claimed synchronizing the user’s profile with hair products and tools by a hair stylist from hair appointments by the user and does not teach of the hair stylist accessing the user’s profile through a second mobile device.

Steir et al. (US Patent 5,060,171): Steir is a system that allows the user to augment an image of their head with one or more new hairstyles, e.g. please Steir in the transition between figures 4 and 10.  Also please see Stein in col 2, lines 16-29 “The present inventions relates to an image enhancement system which allows an image to be automatically placed, scaled, and smoothed by matching anchors on the image to be superimposed to those on the image over which they are to be placed … a facial image enhancement system which lets users see themselves with changed hair styles, hair color, and make-up”.  It is noted that while Steir teaches of displaying, on a display device, an image of the user's head augmented with at least one set of hairstyles, Steir does not teach of synchronizing a user profile based on the user with a publicly and privately available database of hairstyles.  In addition, Steir does not teach of saving selected hairstyles to the user profile and then allowing a hair stylist to access the user profile from a second mobile computing device in order to allow hair products, hair tools, and hairstyle selections of the user profile from hair appointments by the user synchronizing, by the stylist as is recited in the claim language of independent claim 1.

Siddique et al. (Pub No. US 2016/0210602 A1): Siddique is a system that allows a user to choose from various hairstyles (paragraph [0116]).  The user may interactive selected between different hairstyles to virtually try-on their corresponding user model and virtually apply hair products to the user model’s hairstyle to see the results.  Siddique allows for an image to be displayed on a display device that augments the user’s head image with one or more hairstyles, e.g. please see where it states “The user is also able to choose from various hairstyles that are available for selection. The modeling module 50 then causes the user model to be displayed with the hairstyle that has been selected by the user. The user may change their hair style of the model, and apply hair products that affect the appearance of hair”.
It is noted that while Siddique teaches of these features Siddique does not build a user framework in the same manner as recited in claim 1.  In particular, Siddique does not use the 

Skwarek et al. (US Patent No. 10,849,408 B2): Skwarek is a system that captures a photo of a user and uses this device to allow a user to virtually try on different hairstyles.  For example, please see where Skwarek refers to in col 1, lines 59-66 “… displays in previewing a hairstyle for each individual client. The present disclosure is directed toward such a method and apparatus that generates a preview of a hairstyle and hair color including a customizable rendering of the client's existing hair on a digitized photograph (3D Model) of the client”.  While Skwarek teaches of these features, Skwarek does not teach all of the claimed features as recited in independent claim 1 from the present invention.  For example, Skwarek does not teach of using the claimed scaling and adjusting step as recited in claim 1.  Further, Skwarek does not teach of a user profile based on the user with a publicly and privately available database of hairstyles.  
Further, Skwarek does not teach of saving selected hairstyles to the user profile and then allowing a hair stylist to access the user profile from a second mobile computing device in order to allow hair products, hair tools, and hairstyle selections of the user profile from hair appointments by the user synchronizing, by the stylist (as is recited in the claim language of independent claim 1).  In contrast, Skywarek displays a menu of interactive hair manipulations such as “Color”, “Cut”, “Section”, and “Hold”.  These hair styling operations are interactive controlled by the user.  For example, please see Skywarek in col 8, lines 28-38.  In particular, Skywarek allows for an image to be displayed on a display device that augments the user’s head 

Tussy et al. (US 2016/0063235 A1): Tussy is a system that allows a user to generate a framework of themselves by moving a mobile device with a camera around paths around their head, e.g. please see Tussy in [0083] “The user is next prompted to provide a plurality of images of his or her face using a camera 114 on the mobile device 112 (hereinafter, "enrollment images") in step 510. The enrollment images of the user's face are taken as the user holds the mobile device and moves the mobile device to different positions relative to his or her head and face.” and Tussy in [0138] “… If the images do include a face then the application crops it out and then verifies if the motion path of the mobile device is similar to the one use used during enrollment”.  Tussy then uses this information to create a user profile as well, e.g. please see Tussy in figure 5 in step 518.
	It is noted that while Tussy does teach of these features, Tussy does not teach all of the claimed features as recited in claim 1 in the present invention.  For example, Tussy does not teach of the claimed “scaling and adjusting” step that is used in claim 1 in the present invention.  Further, it is noted that while Tussy does obtain a set of images of a head of a user in a manner similar to claim 1 in the present invention, Tussy does not use the generated user framework in order to augment an image of the user’s head with a set of hairstyles.  Tussy is able to consider the user with different hair styles by photographing the user with different hairstyles (please see Tussy in [0120]), however Tussy is not directed to displaying augmented images of the user’s head with the set of different hairstyles.
“The system may then authenticate a user by the user providing at least one authentication image via the camera of the mobile device while the user moves the mobile device to different positions relative to the user's head. The authentication images are processed for face detection and facial biometric information”.  Further, Tussy does not teach of the claimed saving selected hairstyles to the user profile and then allowing a hair stylist to access the user profile from a second mobile computing device in order to allow hair products, hair tools, and hairstyle selections of the user profile from hair appointments by the user synchronizing, by the stylist (as is recited in the claim language of independent claim 1 in the present invention).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612